Citation Nr: 0103283	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-22 532	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In his VA Form 9, received in October 1999, the veteran 
raised the issue of entitlement to service connection for 
coronary artery disease secondary to his service-connected 
chronic obstructive pulmonary disease.  The RO has not 
addressed this issue and it is therefore referred to the RO 
for initial evaluation.


REMAND

During the pendency of the appellant's appeal but after the 
case was remanded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In an August 1994 rating decision, the veteran was granted 
service connection for chronic obstructive pulmonary disease 
(COPD), evaluated as 60 percent disabling.  The decision was 
based in part on a June 1994 VA pulmonary examination.  The 
examiner noted at that time that pulmonary function tests 
were not ordered because the veteran had a tracheotomy stoma 
as a result of a nonservice-connected disability.  

The veteran's COPD is his only service-connected disability.  
However, the 60 percent evaluation for his COPD satisfies the 
threshold percentage criteria set forth in 38 C.F.R. § 
4.16(a) when determining total rating claims.  

In denying the veteran's claim for a total rating, the RO 
based its decision on VA treatment records dating from 
October 1997 to September 1999.  The RO indicated in its 
statement of the case that the veteran was unemployable as a 
result of nonservice-connected disabilities and that his COPD 
did not exclusively render him unemployable.  The veteran's 
representative contends that the veteran should be afforded 
an examination and a medical opinion obtained regarding the 
degree of severity of his service-connected COPD.  The 
Veterans Claims Assistance Act of 2000 also indicates that VA 
shall provide a medical examination or opinion when necessary 
to make a decision in a claim.  Under these circumstances, 
the Board agrees with the veteran's representative that a 
current medical evaluation and opinion is necessary to 
adequately assess the nature and degree of the veteran's 
service-connected COPD.

In light of the foregoing circumstances, the veteran's claim 
for a total rating based on individual unemployability due to 
service connected disability is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
private or VA who may possess additional 
records pertinent to his claim.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which have not 
been previously secured.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
pulmonary examination.  The claims folder 
and a separate copy of this remand must 
be made available to the pulmonologist 
for review prior to the examination.  All 
indicated studies should be performed.  
The pulmonologist is requested to 
evaluate the current severity of the 
veteran's service-connected COPD, and 
express an opinion as to whether it is as 
likely as not that the veteran's COPD 
exclusively renders him unemployable.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


